Citation Nr: 1730921	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  11-15 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1970 to August 1972.

This matter came before the Board of Veterans' Appeals (Board) from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The Board remanded this matter in November 2015 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC), issued by the RO in March 2017, continued to deny nonservice-connected pension.


FINDING OF FACT

The record does not reflect that the Veteran meets the income requirements for nonservice-connected pension.


CONCLUSION OF LAW

The criteria for nonservice-connected pension benefits have not been met. 38 U.S.C.A. §§ 1503, 1521, 5107(b) (West 2014); 38 C.F.R. §§ 3.271, 3.272, 3.274, 3.277, 3.342 (2016)







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds there has been substantial compliance with November 2015 remand directives. VA treatment records from November 2011 have been associated with the claims file. Reasonable efforts were made to obtain complete vocational rehabilitation records. These records have not been found, and further efforts to obtain the records would be futile. The Veteran was notified that the vocational rehabilitation records were unavailable and was provided the opportunity to submit the records may have had in his possession. The Veteran responded that he would submit the records he had, but no other records were ever received. In July 2016, the Veteran was sent a letter requesting a summary of his household income and expenses from February 2010 to the present. The letter also requested the Veteran submit an Improved Pension Eligibility Verification Report for the years of 2010 to 2015. The Veteran did not respond to this request other than to submit one bank statement from June 2016. The claim was readjudicated by way of a March 2017 SSOC, which continued to deny nonservice-connected pension.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. Nonservice-connected Pension

Basic entitlement for nonservice-connected pension exists if a Veteran: (1) served in the active military, naval, or air service for ninety days or more during a period of war; (2) is over the age of 65 or is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. sections 3.274 and 3.275 and has an annual income that does not exceed the applicable maximum annual pension rate (MAPR). 38 U.S.C.A. §§ 1502, 1521, 1522; 38 C.F.R. §§ 3.3, 3.23.

The Veteran meets the first requirement of service in the active military during a period of war as the Veteran served on active duty from November 1970 to August 1972, during the Vietnam era.

The Veteran filed this claim for nonservice-connected pension in February 2010. The Veteran turned 65 during the pendency of the appeal in September 2013. However, the Board finds the second element, requiring that the Veteran be over 65 or permanently and totally disabled, is moot as the file does not support a finding that the Veteran meets the net worth requirements under 38 C.F.R. §§ 3.274 and 3.275 and that the Veteran's annual income does not exceed the MAPR, the third element required for entitlement to nonservice-connected pension. 38 U.S.C.A. §§ 1502, 1521, 1522; 38 C.F.R. §§ 3.3, 3.23, 3.274, 3.275.

As noted above, the record does not include an accounting of the Veteran's annual income or net worth for the period on appeal.  On his February 2010 claim, the Veteran reported his net worth was $0. At intake for vocational rehabilitation in November 2011, the Veteran reported an income of $541 per month, food stamps in the amount of $200 per month, and a bi-monthly cash allowance of $83. However, the Veteran also reported that he was looking for a job, and if he had income from a job, the above noted amounts could change.

The Veteran reported that he was unemployed since 2003, when he applied for his first claim for nonservice-connected pension in November 2005. However, in October 2011, it appeared the Veteran was working at Syracuse University on a part-time basis. Additionally, vocational rehabilitation records in the Veteran's claims file indicate the Veteran worked off and on with various employers and independently with other building contractors until at least August 2012. Because the Veteran's reporting of his employment history is unclear and incomplete, no determination can be made regarding the Veteran's income from February 2010 to the present.

In November 2014, the record indicates the Veteran received Social Security retirement benefits in the amount of $933 per month.

The Veteran was initially notified that VA needed records of his income and expenses when the initial VCAA notification was sent in April 2010. The Veteran did not provide any such accounting, other than as noted above. In the November 2015 Board decision, the Board indicated that the Veteran's net worth was still uncertain and remanded the matter of entitlement to nonservice-connection, in part, to attempt to determine the Veteran's net worth over the appeal period. The November 2016 remand required the RO to request a detailed summary of household income and expenses, including medical expenses, as well as Improved Pension Eligibility Verification Reports from February 2010 to the present. A letter was mailed to the Veteran in July 2016 requesting this information. To date, the Veteran has not responded to this request other than to provide a single bank statement from June 2016, indicating a starting balance of $1,151.85, $949 in deposits, and $1051.99 in debits.

As the Board has been unable to determine the net worth of the Veteran throughout the period on appeal, the Veteran's claim for nonservice-connected pension must be denied.

ORDER

Entitlement to nonservice-connected pension is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


